Case 1:02-at-06000-UN
     3:20-cv-01351-RDMDocument
                        Document
                               726-1
                                 1-2 Filed 08/03/20 Page 1 of 8




           Exhibit A
(Page 1   of   7)
                    Case 1:02-at-06000-UN
                         3:20-cv-01351-RDMDocument
                                            Document
                                                   726-1
                                                     1-2 Filed 08/03/20 Page 2 of 8
(Page 2   of   7)
                    Case 1:02-at-06000-UN
                         3:20-cv-01351-RDMDocument
                                            Document
                                                   726-1
                                                     1-2 Filed 08/03/20 Page 3 of 8
(Page 3   of   7)
                    Case 1:02-at-06000-UN
                         3:20-cv-01351-RDMDocument
                                            Document
                                                   726-1
                                                     1-2 Filed 08/03/20 Page 4 of 8
(Page 4   of   7)
                    Case 1:02-at-06000-UN
                         3:20-cv-01351-RDMDocument
                                            Document
                                                   726-1
                                                     1-2 Filed 08/03/20 Page 5 of 8
(Page 5   of   7)
                    Case 1:02-at-06000-UN
                         3:20-cv-01351-RDMDocument
                                            Document
                                                   726-1
                                                     1-2 Filed 08/03/20 Page 6 of 8
(Page 6   of   7)
                    Case 1:02-at-06000-UN
                         3:20-cv-01351-RDMDocument
                                            Document
                                                   726-1
                                                     1-2 Filed 08/03/20 Page 7 of 8
(Page 7   of   7)
                    Case 1:02-at-06000-UN
                         3:20-cv-01351-RDMDocument
                                            Document
                                                   726-1
                                                     1-2 Filed 08/03/20 Page 8 of 8
